DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (bone screw claims 1-10) in the reply filed on March 15, 2021 is acknowledged. The traversal is on the ground(s) that there would not be a serious search burden. This is not found persuasive because as appropriately explained before, the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). An additional more in-depth explanation is that method of manufacturing claims, kit claims, and method of using claims all have their unique features that will be focused on. While all the current claims encompass the bone screw in general, as the application is amended based on the art found, these different groups will become more and more distinct from one another making the search more and more of a burden. To eliminate the burden, the applicant can state on the record that if the bone screw group is read on by the art then the rest of the groups would be obvious to one of ordinary skill in the art. Based on this explanation, it should be clear that searching all the groups would be a burden.
The requirement is still deemed proper and is therefore made FINAL.


Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 requires a “bone-screw” while the rest of the claims do not include the hyphen. It is suggested to remove the hyphen in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what scope the limitation “e.g., per AMS 2488 for titanium and its alloys” puts on the claim. The limitation should be positively recited if the applicant intends this to be part of the claim or taken out if the applicant does not intend this to limit the claim. For purposes of examination it is being taken as not limiting the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munday et al. (US 2016/0081727; “Munday”).
Munday discloses a bone screw (Fig. 1), comprising: an elongated shank (25) extending from a proximal end (26) to a distal tip (28), where the shank defines one or more threads (32) along at least a portion of a length of the shank (Fig. 1); a head (36) coupled to the proximal end of the shank (Fig. 1), the head having a transverse dimension that is larger than a corresponding transverse dimension of the proximal end of the shank (Fig. 1); and a Type II (e.g., per AMS 2488 for titanium and its alloys) anodized surface layer on the shank (paragraph [0041]). Where the anodized surface layer extends over the head and/or is roughened over at least part of the thread(s) (paragraph [0041]). Where the head is unitary with the shank (Fig. 1) and defines a recess (Fig. 2; 40) configured to receive a driver (Fig. 2), or the head is unitary with a single use driver that is configured to be broken or otherwise separated from the head after the screw is inserted into bone (not disclosed by Munday). Where the threads are configured as self-tapping and/or self-drilling helical thread(s) (Fig. 1; any thread can self-tap or self-drill depending on the material it is being put into and the force applied). Where the shank defines a longitudinal channel (Fig. 2; 38) extending through the distal tip toward the proximal head or a longitudinal channel extending through the proximal head (Fig. 2). Where part of the shank is not threaded (Fig. 2; 30). Where the shank and head each comprise at least one material selected from the group of materials consisting of: a biocompatible metal, stainless steel, 316L stainless steel, and titanium (paragraph [0041]). 

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Munday et al. (US 2016/0081727; “Munday”).
The device of Munday et al. appears to be substantially identical to the device claimed, potentially produced by a different process, therefore the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.

Claim(s) 1-5, 7, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price et al. (US 2010/0057086; “Price”).
Price discloses a bone screw (Fig. 4), comprising: an elongated shank (36) extending from a proximal end (near where 42 points) to a distal tip (where 16 points), where the shank defines one or more threads (40) along at least a portion of a length of the shank (Fig. 4); a head (42) coupled to the proximal end of the shank (Fig. 4), the head having a transverse dimension that is larger than a corresponding transverse dimension of the proximal end of the shank (Fig. 4); and a Type II (e.g., per AMS 2488 for titanium and its alloys) anodized surface layer on the shank (paragraph [0040]). Where the anodized surface layer extends over the head and/or is roughened over at least part of the thread(s) (paragraph [0040]). Where the head is unitary with the shank (Fig. 4) and defines a recess (Fig. 2; 46) configured to receive a driver (Fig. 2), or the head is unitary with a single use driver that is configured to be broken or otherwise separated from the head after the screw is inserted into bone (not disclosed by Price). Where the threads are configured as self-tapping and/or self-drilling helical thread(s) .

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Price et al. (US 2010/0057086; “Price”).
The device of Price et al. appears to be substantially identical to the device claimed, potentially produced by a different process, therefore the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munday et al. (US 2016/0081727; “Munday”), in view of Price et al. (US 2010/0057086; “Price”).
Munday discloses the bone screw as noted above.
However, Munday does not state in words that the screw is self-tapping or self-drilling.
Price teaches a bone screw that has threads that are configured as self-tapping and/or self-drilling helical threads (paragraph [0027]). Where the shank defines a longitudinal, self-tapping notch (Fig. 4; paragraph [0027]) extending through a portion of the helical thread(s) from the distal tip toward the proximal head (Fig. 4; paragraph [0027]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the threads of Munday to include the flutes in the threads, as taught by Price, in order to allow the screw to be self-tapping and/or self-drilling (paragraph [0027]), which can save time to insert the screw without the need for a predrilled hole. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 2010/0057086; “Price”), in view of Munday et al. (US 2016/0081727; “Munday”).
Price discloses the bone screw as noted above.
However, Price does not disclose the shank having a longitudinal channel extending through the tip.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the screw of Price cannulated, as taught by Munday, in order to allow the screw to be inserted over a guide wire (Fig. 12).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munday et al. (US 2016/0081727; “Munday”), in view of Niznick (US 5571017).
Munday discloses the bone screw as noted above.
However, Munday does not use the exact language of being roughened by aluminum oxide blasting.
Niznick teaches a bone screw that uses a process of roughening by using aluminum oxide blasting (col. 2, lines 30-35).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to roughen the surface using aluminum oxide blasting, as taught by Niznick, in order to create a roughened surface that can bind to the bone better (col. 2, lines 50-58).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 2010/0057086; “Price”), in view of Niznick (US 5571017).
Price discloses the bone screw as noted above.

Niznick teaches a bone screw that uses a process of roughening by using aluminum oxide blasting (col. 2, lines 30-35).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to roughen the surface using aluminum oxide blasting, as taught by Niznick, in order to create a roughened surface that can bind to the bone better (col. 2, lines 50-58).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZADE COLEY/Primary Examiner, Art Unit 3775